AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail




                                                                                                                                ^-2019
                                                UNITED STATES DISTRICT COURT

                                            NORTHERN DISTRICT OF CALIFORNIA                                                  oisTrac™f


           United States of Ameriea                                             Case No. 4:I9-mi-71945-MAG-l (DMR)

                      V.

                                                                                Charging District:
           MICHAEL JOHN DAVIDSON,                                               Eastern District of Kentucky
                               Defendants.                                      Charging District's Case No.:
                                                                                3:19-er-36-GFVT




             ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL


                    After a hearing in this court, the defendant is released from custody and ordered to appear
        in the district court where the charges are pending to answer those charges. The time and place
        to appear in that court are as follows:


         Place: U.S. District Court                                      TO APPEAR BEFORE THE CRIMINAL DUTY

         Eastern District of Kentucky                                    U.S. MAGISTRATE JUDGE

          101 Barr Street                                                Date and Time: December 16,2019 12:30 p.m.

         Lexington, KY 40507

                    If the date or time to appear in that court has not yet been set, the defendant must appear
        when notified to do so.


                    The clerk is ordered to transfer any bail deposited and interest earned thereon in the
        registry ofthis court, plus earned interest, to the clerk ofthe court where the charges are pending.


        Dated: [                   I^

                                                                                  la M. Ryu
                                                                                     States District Judge
        Ce: Copy to parties via ECF; Criminal Division in US District Court, Eastern Dist. of Kentucky


        Transfer No-Cuslody CR AO 467 CSA
        rev. 3-19
